Citation Nr: 1218538	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to July 1954, and July 1955 to July 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to decision on the Veteran's claim of entitlement to service connection for a back disability.  

The Veteran contends that he injured his back during his first period of service in the United States Marine Corps, but did not seek any medical attention.  During his second period of service with the United States Air Force, the Veteran contends he received treatment at Andrews Air Force Base for back-related complaints.  His enlistment physical for his first period of service, dated in January 1953, notes that the Veteran had slight scoliosis.  

The Board notes that some of the Veteran's service records are associated with the clams file.  However, a July 2007 response from the National Personnel Records Center (NPRC) indicates that the Veteran's remaining records, if they existed, were likely destroyed in a fire at the NPRC in St. Louis in 1973.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick  v. Gober, 14 Vet. App. 39 (2000).

In January 2007, the RO requested treatment records from the Veteran's private treating physician, Dr. M. S.  In a response received that same month, the Medical Records coordinator indicated that Dr. M. S. was no longer in possession of the Veteran's medical records, and they would have to be sought out from Physicians Quick Care, 100 Taylor Lane, Ronceverte, WV, 24970.  It appears as though the RO never requested these records.  

In addition, during the Veteran's hearing, he again reiterated that he sought treatment for back problems at Andrews AFB sometime during his second period of service.  The Veteran's representative indicated that the RO did not attempt to recreate the missing records.  The Board notes, however, that in October 2007, the Veteran submitted a NA Form 13055 with information needed to reconstruct medical data.  In addition, the RO had completed a request for morning reports for the three-month period identified by the Veteran (July 1958 to October 1958), and there were no records related to the Veteran's alleged treatment.  

During his hearing, the Veteran also indicated that he has been in receipt of disability from the Social Security Administration (SSA) and has been on SSA disability since 1994.  These records are not current associated with the Veteran's claims file or the Virtual VA claims file.  

Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon. Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the AMC should thus obtain these SSA records.

The Board finds that following the requested development, the Veteran should be afforded a VA examination to determine whether any current back disability was caused by or chronically worsened by his active duty.  The Veteran has a current back disability, he has credibly reported in-service injuries and treatment for back pain during service, and has indicated that he has experienced problems with his back since service.  Again, he was noted to have preexisting mild scoliosis at enlistment.  

The Board notes that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should attempt to obtain any outstanding records related to the Veteran's claimed back disability.  It should specifically request the records of Dr. M. S. that are currently at Physicians Quick Care, 100 Taylor Lane, Ronceverte, WV, 24970.  All attempts to retrieve these records should be documents in the claims files.  

2.  The RO or the AMC should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed back disability.  The Veteran's claims folders must be made available to the examiner.  The examiner is to perform all necessary clinical testing, and render all appropriate diagnoses.  Based upon the examination results and the review of the record, the examiner should answer the following questions with respect to each back disability present during the period of the claim:

Is there a 50 percent or better probability that any currently present back disability increased in severity during the Veteran's active service and, if so, was the increase clearly and unmistakably due to its natural progress?

With respect to any such disability which the examiner believes was not present during the Veteran's active service, is there a 50 percent or better probability that the disability is etiologically related to the Veteran's active service?

If the relevant in-service treatment records are not found, then, for purposes of the opinions, the examiner should assume that the Veteran is a reliable historian, and that he injured his back twice during his first period of service and sought treatment multiple times for back pain during his second period of active service.  The examiner is asked to specifically comment on the impact of mild scoliosis on the Veteran's current back disability.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinions, he or she should fully explain why he or she is unable to do so.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to service connection for a back disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



